Appellant was convicted of pulling down the fence of another.
The validity and sufficiency of the complaint is questioned. It recites that "heretofore, to wit: on or about the 20th day of December, 1910." etc., and is signed by E.W. Withers. The jurat is as follows: "Sworn to and subscribed by E.W. Withers, a credible person, before me, on this day of December, A.D. 1910. Geo. T. Wilson, County Attorney." It was filed on December 22, 1910. The information purporting to be based upon this complaint was also filed on the 22nd day of December, 1910. The statute requires that before an information can be filed a complaint properly sworn to must also be made and filed, and the information is not justified and cannot be filed legally until after making the complaint. The file marks upon the two documents show they were filed on the same date, to wit: 22nd day of December, 1910, but the jurat does not show at what time the complaint was sworn to, whether before or after the filing of the information. As we understand the law it must affirmatively appear that the complaint was sworn to before the information was filed. These pleadings do not show this to have been the fact. So far as the matter presented is concerned, this complaint may have been sworn to after filing the information. It does not carry with it that certainty with reference to this question that is *Page 615 
required by law, therefore, we hold that the judgment should be reversed and the cause remanded, and it is accordingly so ordered.
Reversed and remanded.